Exhibit 10.1

 

USI Board of Directors – 2005 Compensation Plan

 

     Annual Cash Retainer         $30,000     

(Director may elect to receive in cash

or in company stock)

          plus    Committee Chair Retainer                     Audit    $20,000
          Compensation    $15,000      (Director may elect to receive between   
Nominating /Lead Director    $15,000      50% and 100% in company stock)        
  plus    Annual Equity Grant         $30,000 value      (fully vested grant of
shares)           plus    Meeting Fees (per meeting)                     Board
   $1,500           Committee    $1,000           Telephonic    Same as above  
   New Director Grant of Shares    (upon joining Board)    $40,000 value     
(Restricted Shares subject to 3 year Cliff Vesting schedule)               
Deferred Compensation Plan   

Eligible to defer all or a portion of cash

compensation into USI Deferred

Compensation Plan

    